SHAW, Justice.
We have before us by petition for review Reese v. State, 440 So.2d 654 (Fla. 2d DCA 1983), which expressly declared constitutionally valid section 843.185 [renumbered section 843.035], Florida Statutes (Supp. 1982). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
Reese was charged in Count IV of an information with obstruction of justice by giving false information in violation of the aforementioned statute. He moved to dismiss Count IV, arguing that chapter 82-150, Laws of Florida, which created section 843.185, violated the one-subject provision of article III, section 6 of the Florida Constitution. The motion was denied, and Reese pleaded nolo contendere to the charge under Count IV, reserving the right to appeal the trial court's denial of the motion.
The district court affirmed, following its resolution of the identical issue in State v. Bunnell, 447 So.2d 228 (Fla. 2d DCA 1983). On petition for review of Bunnell, Bunnell v. State, 453 So.2d 808 (Fla.1984), decided this day, we held that section 1 of chapter 82-150 does indeed violate the constitutional one-subject provision, rendering section 843.035 unconstitutional, and we quashed the district court decision in Bun-nell.
Accordingly, on the authority of this court’s decision in Bunnell v. State, we quash the district court decision and remand for proceedings consistent with this opinion.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.